DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over RIM (Pub. No.: US 2020/0160999A1) and further in view of BONNIN (Pub. No.: US 2019/0204620A1).
With respect to claim 1:
RIM discloses a modeling method for diagnosing an ophthalmic disease based on artificial intelligence, comprising: establishing a data collection of ophthalmic images and a data collection of non-image ophthalmic disease (parag. 0004, 0059 and 0096 discloses ophthalmic fundus which can be image and data); training a first neural network model by employing the data collection of the ophthalmic images to obtain a first classification model (parag. 0011); training a second classification model by employing the data collection of non-image ophthalmic disease (parag. 0010); and merging the first classification model and the second classification model to obtain a target classification network model, wherein a test result outputted by the target classification network model is used as a diagnosis result of the ophthalmic disease (parag. 0185, 0187-0190).
RIM does not explicitly disclose diagnosis questionnaire. 
BONNIN discloses diagnosis questionnaire as in parag. 0084). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of BONNIN into the teaching of RIM in order to determining an item of personalized visual-compensation progressive ophthalmic equipment for an individual wherein the value of at least one parameter measured before the appearance of the presbyopia of the individual is considered to determine the current item of visual-compensation equipment.
With respect to claim 12:
RIM discloses a  modeling apparatus for diagnosing an ophthalmic disease based on artificial intelligence, comprising: a processor (fig. 3, item 1050); and a memory (fig. 3, item 1030), configured to store executable program codes by the processor; wherein the processor is configured to operate a program corresponding to the executable program codes by reading the executable program codes stored in the memory to perform: establishing a data collection of ophthalmic images and a data collection of non-image ophthalmic disease (parag. 0004, 0059 and 0096 discloses ophthalmic fundus which can be image and data); training a first neural network model by employing the data collection of the ophthalmic images to obtain a first classification model (parag. 0011); training a second classification model by employing the data collection of non-image ophthalmic disease (parag. 0010); and merging the first classification model and the second classification model to obtain a target classification network model, wherein a test result outputted by the target classification network -7- model is used as a diagnosis result of the ophthalmic disease (parag. 0185, 0187-0190).
RIM does not explicitly disclose diagnosis questionnaire. 
BONNIN discloses diagnosis questionnaire as in parag. 0084). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of BONNIN into the teaching of RIM in order to determining an item of personalized visual-compensation progressive ophthalmic equipment for an individual wherein the value of at least one parameter measured before the appearance of the presbyopia of the individual is considered to determine the current item of visual-compensation equipment.
With respect to claim 22: 
RIM discloses a non-transitory computer readable storage medium having instructions stored thereon, wherein when the instruction is executed by a processor of an electronic device, the processor is configured to execute a modeling method for diagnosing the ophthalmic disease based on artificial intelligence and the method comprises: establishing a data collection of ophthalmic images and a data collection of non-image ophthalmic disease (parag. 0004, 0059 and 0096 discloses ophthalmic fundus which can be image and data); training a first neural network model by employing the data collection of the ophthalmic images to obtain a first classification model (parag. 0011); -9- training a second classification model by employing the data collection of non-image ophthalmic disease (parag. 0010); and merging the first classification model and the second classification model to obtain a target classification network model, wherein a test result outputted by the target classification network model is used as a diagnosis result of the ophthalmic disease (parag. 0185, 0187-0190);
RIM does not explicitly disclose diagnosis questionnaire. 
BONNIN discloses diagnosis questionnaire as in parag. 0084). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of BONNIN into the teaching of RIM in order to determining an item of personalized visual-compensation progressive ophthalmic equipment for an individual wherein the value of at least one parameter measured before the appearance of the presbyopia of the individual is considered to determine the current item of visual-compensation equipment.

Allowable Subject Matter
Claims 2-11, 13-17, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649